Title: From John Adams to William Tudor, Sr., 12 May 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Tudor
Quincy May 12. 1818

In my Letters to you, I regard no order. And I think, I ought to make you laugh Sometimes: otherwise my Letters would be too grave, if not too melancholly. To this End I Send you Jemmibellero “the Song of the Drunkard” which was published in Fleets “Boston Evening Post” on the 13th. of May 1765. It was universally agreed to have been written by Samuel Waterhouse, who had been the most notorious Scribler, Satyrist, and Libeller, in the Service of the Conspirators against the Liberties of America and against the Administration of Governor Pounal, and against the Characters of Mr Pratt and Mr Tyng. The Rascal had Witt. Butt is Ridicule the Test of Truth? You See the bacchanalian Ha! Ha! at Otis’s Prosodies Greek and Latin. And you See the Encouragement of Scollarship in that Age. The whole Legion, the whole Phalangs, the whole Host of Conspirators against the Liberties of America could not have produced Mr Otis’s Greek and Latin Prosodies. Yet they must be made the Scorn of Fools. Such was the Character of the Age, or rather of the day. Such have been and Such will be the rewards of real Patriotism in all Ages and all over the World. I am, as ever, your old Friend and / humble Servant
John Adams